DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
In response to restriction requirement of 03/19/2021, applicant has elected Group I, claims 1-2, 4-7, 10-14 and 16-18 for examination.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 11-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miyoshi et al (Japanese Pub. No. 2004 311 422, English machine translation attached, (see original Japanese language document for figures)).
Regarding Claim 1, Miyoshi discloses, at least in figure 5 (see original Japanese language document for figures), a method for manufacturing an inorganic electroluminescence device (title), comprising:  5forming a transparent electrode layer (22,¶ [0005]) ; and forming a dielectric powder (¶ [0015], fine particles) layer (23, ¶ [0005]) and a fluorescent powder (¶ [0032], particles. ZnS is fluorescent) layer (24, ¶ [0005] on the transparent electrode layer (22), wherein the transparent electrode layer (22) comprises at least one of a metal mesh substrate (¶ [0026] or a metal-patterned substrate, 10wherein the transparent electrode layer (22), the dielectric powder layer (23) 
a The device shown formed in figure 5 by the method claimed.
Regarding Claim 4, Miyoshi discloses in figure 5: further comprising, after the forming the dielectric DB1/ 110101246.1Attorney Docket No. 123224-5328 Federal Express Mail Label No. powder layer (23) and the fluorescent powder layer (24), forming a second transparent electrode layer (26, ¶ [0005]) on the fluorescent powder layer (24).  
Regarding Claim 11, Miyoshi discloses in figure 5:  An inorganic electroluminescence device (title) comprising: a base substrate (21);  15a transparent electrode layer (22); a dielectric powder layer (23); and a fluorescent powder layer(24), wherein the transparent electrode layer (22)  comprises at least one of a metal mesh substrate (¶ [0026]), 20wherein the transparent electrode layer (22), the dielectric powder layer (23) and the DB1/ 110101246.1Attorney Docket No. 123224-5328 Federal Express Mail Label No. fluorescent powder layer (24) are sequentially stacked to contact one another (see fig. 5), and wherein the metal mesh substrate comprises a metal mesh having openings (meshes have openings, when strands overlap voids are created causing an unlevel layer).
5 Regarding Claim 12, Miyoshi discloses in figure 5: wherein the transparent electrode layer (22) is disposed under the fluorescent powder layer (24).
-----------------------------------------------------------------------------------------------
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (422).
Regarding Claim 17, Miyoshi fails to disclose: wherein a width of the opening of the metal mesh is 20 to 100 um.
However, applicant has not shown in the specification how a mesh electrode with the claimed properties produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a mesh electrode in the device of Miyoshi with the claimed properties as a matter of obvious design choice.

Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (422) in view of Motson (US Patent No. 3, 037,137) .
	Regarding Claim 2, Miyoshi fails to disclose: wherein the metal mesh substrate comprises stainless steel.
	Motson  teaches an inorganic electroluminescent light source (col. 2, lines 35-36, ZnS is inorganic) that uses stainless steel for mesh electrodes (lines 44-45).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use stainless steel for the mesh electrodes of Miyoshi, as taught by Motson, since it has been held to be within the general skill of a 
Regarding Claim 16, Miyoshi fails to disclose: wherein the metal mesh substrate comprises stainless steel.  
Motson (US Patent No. 3, 037,137) teaches an inorganic electroluminescent light source (col. 2, lines 35-36, ZnS is inorganic) that uses stainless steel for mesh electrodes (lines 44-45).
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use stainless steel for the mesh electrodes of Miyoshi, as taught by Motson, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin, 125 USPQ 416.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (422) in view of Hiraoka et al (US Patent No. 6,391,471).
Regarding Claim 5, Miyoshi fails to disclose: wherein, when the transparent electrode layer 5comprises the metal mesh substrate, the forming the transparent electrode layer comprises: preparing a glass sheet; providing a metal mesh on the glass sheet; and applying a polymer material onto the glass sheet provided with the metal 10mesh.  
Hiraoka teaches wherein, when the transparent electrode layer 5comprises the metal mesh substrate (col.24, line 5), the forming the transparent electrode layer comprises: preparing a glass sheet; providing a metal mesh on the glass sheet; and 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Hiraoka to make the mesh electrode of Miyoshi, since it involves applying a  known method of making a mesh electrode to a known device  (display, col.1, lines 13-14) ready for improvement to yield predictable results (21431D).
Regarding Claim 6, Miyoshi fails to disclose: wherein a distance between the openings of the metal mesh is 5 to 20 um, a thickness of the metal mesh is 20 to 100 um, and 15a width of the opening included in the metal mesh is 20 to 100 um.  
However, applicant has not shown in the specification, how providing a mesh electrode with the claimed properties produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide a mesh electrode in the device of Miyoshi with the claimed properties as a matter of obvious design choice.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (422) in view of Hiraoka (746) and further in view of Tchakarov et al (French Pub. No. 2897746, English machine translation attached).
Regarding Claim 7, Miyoshi, as modified by Hiraoka teaches a polymer material abut fails to disclose: wherein the polymer material comprises 10 to 50 wt. % of a light diffusing agent.  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide diffusing particles in a polymer layer on the surface of the EL electrode of Miyoshi, as taught by Tchakarov, to maximize light emitted by the EL element.
Regarding the limitations “wherein the polymer material comprises 10 to 50 wt.% of a light diffusing agent, applicant has not shown in the specification, how providing a polymer layer with the claimed amount of diffusing material produces any novel or unexpected result or solves any known problem. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention to provide the polymer layer of Tchakarov, in the device of Miyoshi, with the claimed amount of diffusion material as a matter of obvious design choice.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (422) in view of Asabe et al (US PG Pub. No. 2008/0129193).
Regarding Claim 13, Miyoshi (above) discloses: wherein, when the 10transparent electrode layer (22) comprises the metal mesh substrate, the transparent electrode layer (22). Although a mesh material would inherently contain openings (voids, as stated above), Miyoshi fails to disclose: and a polymer material filled in the openings.  
Asabe teaches in a light-emitting device (title) using a metal mesh electrode (12) with a polymer layer filling the voids of the mesh to create a uniform surface for the layers on top of it. (¶ [0056])

------------------------------------------------------------------------------------------------------
In the alternative.
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Miyoshi (422) in view of Chin (Korean Pub. No. 101657758, English Machine translation attached).
Regarding Claim 13, Miyoshi (above) discloses: wherein, when the 10transparent electrode layer (22) comprises the metal mesh substrate, the transparent electrode layer (22). Although a mesh material would inherently contain openings (as described above), Miyoshi fails to disclose; and a polymer material filled in the openings.  
:	 Chin teaches manufacturing a transparent electrode for an electronic device (abstract, also Background line 2, “light-emitting”) using a metal mesh electrode with a polymer layer filling the voids of the mesh (also in abstract. Since it is inserted in the polymer, it would fill any voids in the mesh). Motivation- to provide a smooth surface for layers above it and it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use the method of Chin, to make the mesh electrode of Miyoshi, since it involves applying a known method of making a mesh electrode to a known device (“light emitting device”) ready for improvement to yield predictable results (21431D).
Regarding Claim 14, Miyoshi fails to disclose: wherein the polymer 15material comprises any one selected from the group consisting of polyethylene terephthalate, polyvinyl chloride, and a combination thereof.  
Chin (758) teaches wherein the polymer 15material comprises any one selected from the group consisting of polyethylene terephthalate (page 4, line 18, PET), polyvinyl chloride, and a combination thereof.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use PET for the polymer layer covering the mesh electrode of Miyoshi, as taught by Chin, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice, In re Leshin,125 USPQ 416.
------------------------------------------------------------------------------------------------------
Allowable Subject Matter
Claims 10 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance.

	Regarding Claim 10, the references of the Prior Art of record fails to teach or suggest the combination of the limitations as set forth in Claim 10, and specifically comprising the limitation of “ further comprising sequentially stacking a hot-melt 10layer comprising a thermoplastic adhesive and a blind fabric layer under the transparent electrode layer” including the remaining limitations.
wherein a hot-melt layer comprising a thermoplastic adhesive and a blind fabric layer are sequentially 10disposed under the transparent electrode layer” including the remaining limitations.

CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L RALEIGH whose telephone number is (571)270-3407.  The examiner can normally be reached on M-F 7AM -3 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/DONALD L RALEIGH/Primary Examiner, Art Unit 2879